Citation Nr: 0505335	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for impotence.

3.  Entitlement to an initial rating higher than 
noncompensable for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.  This appeal to the Board of Veterans' Appeals 
(Board) arises from rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO's February 2000 decision denied service connection for 
hypertensive atherosclerotic cardiovascular disease, claimed 
as hypertension.  By a decision issued in June 2002, the RO 
again denied service connection for a disorder, now 
identified as hypertensive atherosclerotic cardiovascular 
disease, status post aorto-femoral bypass.  The RO also 
denied service connection for impotence.  

The RO's April 2004 decision granted service connection for 
hemorrhoids and assigned a noncompensable evaluation, 
effective July 2, 2003.  The veteran appealed for a higher 
initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The claims for service connection for hypertension and 
impotence are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  Whereas the Board 
will decide the claim concerning the rating for the 
hemorrhoids.


FINDING OF FACT

Since July 2, 2003, hemorrhoids have been no more than mild 
to moderate and have not evidenced thrombosis or tissue 
redundancy.  


CONCLUSION OF LAW

An initial rating higher than noncompensable for hemorrhoids 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
September 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC what evidence had been received.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the September 2003 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's April 2004 decision 
initially adjudicating his claim.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

A noncompensable rating is warranted for external or internal 
hemorrhoids, mild or moderate.  A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic code 
7336.  

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
hemorrhoids, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, at 125-26.

Analysis

Service medical records reflect that the veteran was treated 
for hemorrhoids during a period of several days in December 
1953.  Treatment was conservative, involving mineral oil and 
sitz bath, and the veteran did not lose time from duty.

Associated with the claims file are VA medical records, dated 
from 1999 to 2003.  They do not reflect the veteran's 
treatment for hemorrhoids.  

A VA examination to evaluate hemorrhoids was performed in 
January 2004.  The veteran related he experienced ongoing 
hemorrhoidal symptoms consisting of a small amount of 
spotting on the paper when he moved his bowels.  He also 
reported burning pain and itching in the rectal area.  He 
indicated he used a cream that was pretty effective in 
relieving the itching.  He reported occasional rectal 
sphincter spasms.  He denied heavy bleeding with bowel 
movements.  He also denied symptoms suggesting thrombosis or 
severe pain in the anal area from hemorrhoids.  He indicated 
there was a small amount of rectal prolapse.  

Examination disclosed normal sphincter tone, and there were 
no fissures.  No hemorrhoids were visible.  There was no 
palpable redundancy of tissue within the anal canal.  There 
was no evidence of bleeding on rectal examination, and the 
stool was guaiac negative.  The diagnosis was small 
hemorrhoids, present intermittently since service.  The 
examiner stated that symptoms seemed to be reasonably well 
controlled.  

The veteran's self-reported hemorrhoidal symptoms, as well as 
objective findings on a recent VA examination demonstrate 
that his hemorrhoid condition is no more than mild to 
moderate in degree.  In order to entitled to compensable 
evaluation, there must be evidence that his hemorrhoids are 
large or thrombotic, with excessive redundant tissue 
evidencing frequent recurrences.  This has not been 
demonstrated at any time since July 2, 2003.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's hemorrhoid disorder.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  

For these reasons, the claim for an initial rating higher 
than noncompensable for hemorrhoids must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An initial rating higher than noncompensable for hemorrhoids 
is denied.  




REMAND

The veteran maintains that his hypertension had its onset in 
service.  In turn, he asserts that his erectile dysfunction 
stems from service-related hypertension.  Statements from 
family members and longstanding friends and associates are 
cumulatively to the effect that the veteran has experienced 
high blood pressure and been on medication for that condition 
since shortly after his return from military service.  It was 
reported that a Dr. Lavoie (now deceased) and a Dr. Perrone 
had treated the veteran for hypertension.

Service medical records are negative for cardiovascular 
defects.  The veteran's blood pressure was 148/70 on the 
October 1952 entrance physical examination, and 122/64 on the 
October 1956 separation physical examination.

Statements from private physicians relate the veteran's 
treatment for hypertension since the mid-1980's, as well as 
erectile dysfunction.  Also noted was that hypertension 
contributed to the acceleration of vascular disease, 
culminating in an aorto-femoral bypass in 1985.  Stephen E. 
Tosi, M.D., in a statement dated in February 2001, related 
that hypertension had caused the veteran's vasculogenic 
impotence.  

A VA urologic examination was performed in October 2003.  The 
veteran gave a history of having been diagnosed with 
hypertension in the late 1950's and of having been started on 
anti-hypertensive medication at that time; in turn, the 
medication reportedly caused him to have poor erections.  

The examiner stated that there were no records pertaining to 
the veteran's urologic history in the Computerized Patient 
Record System (CPRS), but that a review had been made of all 
paper records.  The examiner's statement implies claims file 
review, although that cannot be discerned with certainty from 
the statement.  In any event, a urological history was 
obtained and a physical examination was performed.  

Reference was made to the veteran's history of erectile 
dysfunction since the 1960's.  It was observed that the 
etiology of the veteran's erectile dysfunction was unclear, 
although a vascular etiology, in this case, was quite 
plausible.  Although the examiner could not attribute 
erectile dysfunction to military service, the examiner added 
that, "...it is unclear how much erectile dysfunction is 
related to a service-connected etiology."  

Although obliquely stated, it appears that the examiner 
attributes the veteran's erectile dysfunction to vascular 
disease.  As well, the examiner suggests at least the 
possibility that vascular disease, and implicitly 
hypertension, may have had its onset while the veteran was in 
military service.  

Medical nexus evidence also is required to link the veteran's 
current diagnosis of hypertension to alleged incidents in 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The October 2003 VA examiner's assessment about the etiology 
of the veteran's hypertension, at least in its current state, 
is simply too equivocal to grant service connection.  The 
current record does not contain sufficient medical evidence 
of a nexus between the veteran's currently demonstrated 
hypertension and any event or occurrence of military service.  
So a more definitive medical nexus opinion is needed 
concerning this to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).  

As well, a more definitive nexus opinion is needed about the 
etiology of hypertension since service connection is sought 
for impotence as secondary to hypertension.  Since the 
disposition of the issue of service connection for impotence 
turns upon the disposition of the issue of service connection 
for hypertension, the issues are inextricably intertwined.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Accordingly, the Board has deferred appellate consideration 
of the issue of service connection for impotence.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
addresses of Drs. Robert J. Lavoie and 
Dr. Samuel Perrone and the dates of 
treatment by these medical providers.  
Although Dr. Lavoie's former medical 
secretary, Julia Aromando,  informs that 
Dr. Lavoie is deceased, inquiry should be 
made of her to ascertain whether Dr. 
Lavoie's medical records were retained, 
and if so, where they are stored.  Julia 
Aromando provided the following address:  
222 Fairmont Avenue, Worcester, MA 01604.  
Obtain any records for inclusion in the 
claims file.  

2.  Thereafter, schedule the veteran for 
a VA cardiovascular examination to obtain 
a medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's hypertension had its 
onset in service, was present within the 
first post-service year, or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claims of 
service connection for hypertension and 
for impotence in light of any additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KIETH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


